 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:96-cr-00046-KJD-PAL
 4
                    Plaintiff,                             ORDER
 5
            v.
 6
     FERDINAND RICHARD BALCAR, JR.,
 7
                    Defendant.
 8
 9
            IT IS THEREFORE ORDERED that upon consideration of Defendant’s Request to
10
     Extend Deadline for filing his Supplement to Motion for Compassionate Release, that the
11
     Defendant’s deadline to file his Supplement is extended to July 29, 2021, and the Government
12
     will have 14 days from the day the Supplement is filed, to file a response.
13
            DATED this ____
                       15th day of July 2021.
14
15
16
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
